Citation Nr: 1311630	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a prostate disorder (claimed as enlarged prostate).

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for hepatitis C.

5. Entitlement to service connection for anemia.

6. Entitlement to service connection for a skin condition of the groin. 

7. Entitlement to an initial compensable rating for pseudofolliculitis barbae. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2007 and April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a January 2013 Board hearing before the undersigned, which was held at the Winston-Salem RO.  A transcript of the hearing is in the file.  The Veteran indicated at the hearing that he only wished to present testimony on the service connection claims for PTSD and hepatitis C.

A review of the Virtual VA paperless claims processing system does not reveal any additional evidence pertinent to the present appeal apart from the hearing transcript.

The claims of entitlement to service connection for PTSD and a skin condition of the groin, and the issue of whether an initial compensable rating is warranted for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran served on land in Vietnam during the Vietnam Era, and is presumed to have been exposed to herbicides such as Agent Orange.

2. The preponderance of the evidence shows that the Veteran's prostate disorder was not caused or aggravated by exposure to herbicides such as Agent Orange, or by any other disease, injury, or event during active service.

3. The preponderance of the evidence shows that the Veteran's hypertension did not manifest within one year of active service, and was not caused or aggravated by exposure to herbicides such as Agent Orange, or by any other disease, injury, or event during active service.

4. The preponderance of the evidence shows that the Veteran's hepatitis C did not manifest during active service, and that the only possible risk factor for contracting hepatitis C during active service was intranasal cocaine use. 

5. The preponderance of the evidence shows that the Veteran's anemia was not caused or aggravated by any other disease, injury, or event during active service.


CONCLUSIONS OF LAW

1. A prostate disorder was not incurred in or aggravated by active service, and the criteria for presumptive service connection have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2. Hypertension was not incurred in or aggravated by active service, and the criteria for presumptive service connection have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

3. Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2012).

4. Anemia was not incurred in or aggravated by active service, and the criteria for presumptive service connection have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

The Veteran was advised under the VCAA prior to initial adjudication of the claim. Letters dated in October 2006, June 2008, October 2008, and January 2009 informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records on his behalf.  Therefore, the duty to notify has been satisfied.  See id.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records, service personnel records, VA medical records, and Social Security Administration (SSA) records are in the file.  Private medical records identified by the Veteran have also been associated with the file to the extent possible.  

The RO also attempted to obtain VA treatment records from the Durham, North Carolina VA Medical Center (VAMC) from January 1984 through December 1984 but was unsuccessful.  A May 2007 report of contact form states that the records department of the Durham VAMC informed the RO that the Veteran had never been treated there and that it had no records pertaining to the Veteran.  A May 2007 memorandum indicates that a formal finding of unavailability was made by the RO, and the RO notified the Veteran of VA's inability to obtain these records in a May 2007 letter.  The Veteran was also provided an opportunity to submit these records himself.  Further efforts to obtain these records would be futile and thus are not warranted.  See 38 C.F.R. § 3.156(c)(2).  

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Thus, the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

As discussed below, there is no competent or credible evidence indicating that the Veteran's prostate disorder, hypertension, or anemia manifested until years after discharge or that they may be related to a disease, injury or event during active service, to include Agent Orange exposure.  There is also no indication that the Veteran's hepatitis C, which manifested years after discharge, may be related to active service apart from his alleged use of cocaine.  Service connection based on the use of drugs may not be established as a matter of law.  See 38 C.F.R. § 3.301.  Accordingly, VA examinations are not warranted with respect to these claims.  See id.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  Any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication," and no such defect has been alleged.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

III. Procedural Due Process 

The Veteran testified before the undersigned at a January 2013 Board hearing with regard to the service connection claims for hepatitis C and PTSD.  Under 38 C.F.R. § 3.103(c)(2) (2012), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  

Importantly, the Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  See id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted in this regard that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, to include the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  

Any deficiencies in the January 2013 Board hearing under section 3.103(c)(2) did not prejudice the Veteran's hepatitis C claim.  (The Veteran's PTSD claim is addressed in the REMAND portion of the decision below.)  Specifically, the outstanding issue is whether hepatitis C was incurred during active service from exposure to a medically recognized risk factor for contracting hepatitis C.  

Although the undersigned did not explicitly identify this issue for the Veteran, the Veteran testified at the hearing, with the help of his representative, that he contracted hepatitis C through the use of cocaine during active service.  Thus, the Veteran clearly understood that he needed evidence showing that he was exposed to a risk factor for contracting hepatitis C during service.  Indeed, for the purposes of this claim, the Board assumes the validity of the risk factor alleged by the Veteran.  However, service connection cannot be granted as a matter of law on the basis of abuse of illegal drugs during service, as discussed below.  Thus, further evidence or information was not required on this issue.  Moreover, VA has otherwise developed this claim, including obtaining records on the Veteran's behalf and providing him with a questionnaire asking him to identify risk factors for contracting hepatitis C.  He returned this questionnaire in January 2009 and denied exposure to all risk factors listed on the form.  Finally, the Veteran did not raise any new issues pertaining to his claim at the hearing, and there is also no indication that he has any outstanding evidence to submit.  See id. at 499.   

Thus, in light of the development undertaken by VA with respect to this claim, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.


IV. Service Connection

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 

The standard of proof to be applied in decisions on claims for veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must assess the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d, 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id. (affirming the Court's finding that the Board did not improperly discount the probative value of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility, probative value, and relationship to other items of evidence.  See Layno, 6 Vet. App. at 469 (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-part test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013)((citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Claims for certain chronic diseases, namely those listed in 38 C.F.R. § 3.309(a), benefit from a somewhat more relaxed evidentiary standard.  See § 3.303(b); Walker, supra., (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  

When the claim is for a disorder or disease not listed in section 3.309(a), then "the 'nexus' requirement of the three-element test" must be satisfied, and evidence of a continuity of symptomatology will not suffice to establish service connection.  Walker, supra. (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  The Federal Circuit has clarified that the "medical nexus" requirement of the three-element test is a higher evidentiary showing than the more relaxed continuity-of-symptomatology standard, and that the latter only applies to the specific chronic diseases listed in section 3.309(a) of the regulations.  Id. at 13-14. 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6). 

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(iii). 

The Veteran's service personnel records show that he served in Vietnam during the applicable time frame.  Therefore, VA presumes that he was exposed to herbicides such as Agent Orange while on active duty. 

However, in order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in section 3.309(e).  The diseases presumed to be caused by herbicide exposure are as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non- Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

If a disease is not listed in section 3.309(e) and thus not eligible for service connection on a presumptive basis as related to herbicide exposure, service connection may still be established with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary of VA (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924,47,925 (Aug. 10, 2012) (hereinafter "Update); see also Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (hereinafter "Notice"), 75 Fed. Reg. 81332, 81333 (December 27, 2010); Notice, 72 Fed. Reg., 32395, 32407 (June 12, 2007).  This determination is based on periodic reports of the National Academy of Sciences (NAS) based on a comprehensive review of scientific and medical literature on potential health effects of exposure to Agent Orange.  See Update, 77 Fed. Reg. at 47,925; see also 72 Fed. Reg. at 32395-96, 32407.  Congress has mandated that NAS determine, to the extent possible, whether there is a statistical association between "suspect diseases" and exposure to herbicide agents.  Update, 77 Fed. Reg. at 47,925.  The comprehensive review and evaluation of the available literature that NAS conducted in conjunction with its report has permitted VA to identify all conditions for which the current body of knowledge supports a finding of an association with herbicide exposure.  Notice, 72 Fed. Reg. at 32407. 

The Secretary's determination that a positive association does not exist between a given disease and Agent Orange exposure does not preclude VA from granting service connection for any such disease.  Update, 77 Fed. Reg. at 47924.  However, it does constitute highly probative evidence weighing against a relationship between the disease in question and Agent Orange exposure.  NAS is a nationally recognized organization-indeed one that was created by an Act of Congress-which is tasked with providing independent advice on scientific matters to the Federal Government, and its findings are based on ongoing and comprehensive reviews of available scientific research.  Congress mandated that NAS determine, to the extent possible: (1) whether there is a statistical association between the suspect diseases and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; (2) the increased risk of disease among individuals exposed to herbicides during service in the Republic of Vietnam during the Vietnam Era; and (3) whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the health outcome. 72 Fed. Reg. at 32395.  NAS has submitted these reports roughly every two years since 1993. Id. at 32395-6. The Secretary is charged with ensuring the integrity of these findings. Id. at 32395.  Specifically, the Secretary must take into consideration whether the results of any particular study are statistically significant, are capable of replication, and withstand peer review. Id.  The Secretary reviews studies that report a positive relative risk and studies that report a negative risk of a particular health outcome. Id.  He then determines whether the weight of evidence supports a finding that there is or is not a positive association between herbicide exposure and the subsequent health outcome. Id.  The comprehensiveness and trustworthiness of this two-tiered review system, underscored by the considerable expertise of NAS, renders NAS's findings and the Secretary's conclusions especially probative. 

Prostate Disorder

A September 2006 private treatment record reflects a diagnosis of benign prostatic hypertrophy (BPH), and a February 2009 VA treatment record shows that the Veteran's active diagnoses include hyperplasia of the prostate and an elevated prostate-specific antigen (PSA).  He has not been diagnosed with prostate cancer during the pendency of this claim. 

Although prostate cancer is a disorder associated with herbicide exposure under section 3.309(e), other disorders of the prostate, including prostate hyperplasia and benign prostatic hypertrophy (BPH), are not among the diseases listed in 3.309(e).  Thus, service connection on a presumptive basis due to herbicide exposure for the Veteran's prostate disorder is not warranted.  See 38 C.F.R. § 3.307.

The preponderance of the evidence is against a relationship between the Veteran's prostate disorder and herbicide exposure.  As noted above, the Secretary has concluded based on NAS's latest report that there is no positive association between exposure to herbicides and any condition for which he has not specifically determined that a presumption of service connection is warranted.  Indeed, disorders of the prostate other than prostate cancer are not among the diseases suspected of being associated with herbicide exposure given the fact that it is not addressed in the NAS studies discussed in the Secretary's Update and Notices.  77 Fed. Reg. at 47,927.

Whether the Veteran's prostate disorder may be related to herbicide exposure during active service is a determination that is complex from a medical and scientific standpoint to be made based on lay observation alone, as indicated by the ongoing studies reflected in the Secretary's Notices regarding the health outcomes of Agent Orange exposure.  Thus, as a lay person, the Veteran does not have the appropriate medical or scientific expertise to make such a determination.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Accordingly, his contention is outweighed by the Secretary's Update and Notices, which constitute probative evidence against a relationship between the Veteran's prostate disorder and his in-service herbicide exposure.  See King, 700 F.3d at 1345; Layno, 6 Vet. App. at 469. 

The preponderance of the evidence also weighs against a relationship to any other in-service disease, injury, or event.  The Veteran's service treatment records do not reflect diagnoses, treatment, or complaints of a prostate disorder, and his genitourinary system was evaluated as normal in the March 1972 separation examination report.  The Veteran wrote in a November 2007 statement that he had "continuing problems" with his prostate during and after active service.  However, the service treatment records are not merely silent for prostate problems but rather affirmatively show that his genitourinary system was evaluated as normal at separation.  This contemporaneous evidence is more probative than the Veteran's recent statements made in support of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Veteran's recent statements are not credible and the evidence shows that a prostate disorder did not manifest during active service.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Madden, 125 F.3d at 1480.

The earliest evidence of the Veteran's prostate disorder is a February 2007 VA treatment record showing diagnoses of hyperplasia of the prostate and an elevated PSA.  There is no credible evidence of an in-service disease, injury, or event to which the Veteran's current prostate disorder(s) may be related.  Shedden, 381 F.3d at 1166-67 (holding, in pertinent part, that entitlement to service connection requires in-service incurrence or aggravation of a disease or injury).  Moreover, the long period of several decades that elapsed between the Veteran's April 1972 separation from service and the earliest documented diagnosis of a prostate disorder in February 2007 further weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  Indeed, the fact that the Veteran's statement that he had in-service prostate problems is not credible also weighs against the credibility of ongoing prostate problems after service in the absence of any documentation of such problems until 2007.  See Buchanan, 451 F.3d at 1336-37 (holding that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence); see also Caluza, 7 Vet. App. at 511.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a prostate disorder, including BPH, hyperplasia of the prostate, and an elevated PSA, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Hypertension

Hypertension is defined as a chronic disease in 38 C.F.R. § 3.309(a).  Therefore, the provisions of subsection 3.303(b) for chronic disabilities apply, and service connection for hypertension may be established by evidence of a continuity of symptomatology after service.  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for cardiovascular-renal disease, including hypertension,  may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

As the Veteran's hypertension is not included in the diseases listed in 3.309(e), service connection on a presumptive basis for hypertension as a disease associated with herbicide exposure is not warranted. See 38 C.F.R. § 3.307. 

The preponderance of the evidence is against a relationship between the Veteran's hypertension and herbicide exposure.  As noted above, the Secretary has concluded based on NAS's latest report that there is no positive association between exposure to herbicides and any condition for which he has not specifically determined that a presumption of service connection is warranted.  Indeed, in the most recent Update, the Secretary confirmed previous findings that the available evidence does not establish a positive relationship between hypertension and herbicide exposure.  77 Fed. Reg. at 47,927.

Whether the Veteran's hypertension may be related to herbicide exposure during active service is a determination that is complex from a medical and scientific standpoint to be made based on lay observation alone, as indicated by the ongoing studies reflected in the Secretary's Notices regarding the health outcomes of Agent Orange exposure.  Thus, as a lay person, the Veteran does not have the appropriate medical or scientific expertise to make such a determination.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Accordingly, his contention is outweighed by the Secretary's Update and Notices, which constitute probative evidence against a relationship between the Veteran's hypertension and his in-service herbicide exposure.  See King, 700 F.3d at 1345; Layno, 6 Vet. App. at 469. 

The preponderance of the evidence also weighs against a relationship between hypertension and any other in-service disease, injury, or event.  The Veteran asserted in a November 2007 statement that the stress of his job while on active duty caused hypertension and that he was diagnosed with hypertension during active service.  He further stated that during service his systolic blood pressure was recorded as 140mm, and his diastolic blood pressure as 90mm, and that he was placed on medication to regulate his blood pressure. 

The medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm for systolic blood pressure and 90 mm for diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 801 (28th ed. 1994).  For evaluation purposes, VA has defined hypertension to mean that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1) (2012).  Because the threshold for hypertension defined by the medical community is lower than that defined by VA for evaluation purposes, the Board will apply the former to the present claim as it is more favorable to the Veteran.  

The blood pressure readings in the Veteran's service treatment records are below the thresholds for hypertension, both as defined by VA and as defined by the medical community according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY.  For example, the Veteran's blood pressure reading in the March 1972 separation examination report was 118mm systolic and 70mm diastolic.  There are no service treatment records reflecting systolic blood pressure of 140mm or diastolic blood pressure of 90mm, as the Veteran states.  Moreover, there are no diagnoses of hypertension or high blood pressure, or prescriptions for blood pressure medications, in the service treatment records.  Indeed, his heart and vascular system were evaluated as normal at separation.  While the Veteran is competent to state that he had elevated blood pressure readings or was diagnosed with hypertension during active service, his statements directly conflict with affirmative evidence in the service treatment records that he did not have hypertension or high blood pressure at the time.  Thus, his statements do not constitute credible evidence of hypertension during active service.  See Curry, 7 Vet. App. at 68; Caluza, 7 Vet. App. at 511.  

The earliest documented medical evidence of hypertension is a February 2007 VA treatment record reflecting a diagnosis of hypertension when the Veteran established care at VA.  Because the Veteran's statements regarding in-service hypertension are not credible, it is also not credible that it manifested to a compensable degree within one year of active service when there is no contemporaneous documentation of hypertension until 2007.  In the absence of credible evidence of hypertension during active service or within the first year after separation, allegations of a continuity of symptomatology are not sufficient to support the claim.  See 38 C.F.R. § 3.303(b); Shedden, 381 F.3d at 1166-67.

The Veteran's contention that the stress from his job during active service caused or aggravated hypertension which manifested some time after active service does not constitute competent evidence of such a relationship, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Thus, this argument carries no weight and is outweighed by the fact that his hypertension did not manifest during active service or within one year after separation, and has not been documented until the February 2007 VA treatment record.  See King, 700 F.3d at 1345; Layno, 6 Vet. App. at 469. 

Accordingly, the second and third Shedden elements are not satisfied, and service connection on a direct basis for hypertension is not warranted.  Shedden, 381 F.3d at 1166-67; see also 38 C.F.R. § 3.303.

Because the competent and credible evidence does not show that hypertension manifested within one year of service separation, service connection may not be established on a presumptive basis under 38 C.F.R. § 3.307(a)(3) and § 3.309(a). 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Hepatitis C

In a November 2008 statement, the Veteran asserted that "[s]ince separating from the service" he has had "continued health problems with Hepatitis-C."  He has not stated that he was diagnosed with a form of hepatitis during service (hepatitis C itself was not identified as a clear-cut clinical entity until 1989, see Veterans Benefits Administration (VBA) Fast Letter, 211B (98-110)), and there is no competent evidence indicating that signs or symptoms of hepatitis C were present in service, such as liver problems or abnormal laboratory findings. 

According to VBA Fast Letter 211B (98-110) , while the incubation period for hepatitis C infection following exposure to the virus ranges from 2 to 26 weeks, the onset of infection may be unrecognized since symptoms may not be severe enough to require medical attention.  Moreover, chronic liver damage will not manifest for many years.  Id.  

In order to support a finding that the Veteran contracted hepatitis C in service, it must be shown that he was exposed to one of the medically recognized risk factors for contracting hepatitis C during that time.  The risk factors currently recognized by the medical community are intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110).

The Veteran's service treatment records and service personnel records do not show any risk factors for contracting hepatitis C.  The only risk factor that has been identified by the Veteran is intranasal cocaine use, according to his January 2013 hearing testimony.  He stated that he shared the cocaine with intravenous heroin users and might have contracted hepatitis C from them.  

However, service connection may not be established for a disease or disability resulting from the abuse of alcohol or drugs.  38 C.F.R. § 3.301.  Section 3.301(a) provides in relevant part that direct service connection may be granted only when a disability was incurred or aggravated in line of duty and, for claims filed after October 31, 1990 (as is the case here), not the result of the abuse of alcohol or drugs.  Section 3.301(d) provides that an injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such disease or injury was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  "Drug abuse" is defined, in relevant part, as the use of illegal drugs.  Id.

Accordingly, service connection for hepatitis C based on the Veteran's alleged use of cocaine during active service may not be granted as a matter of law, as cocaine is an illegal drug.  See id.

The Veteran also reported in a March 2007 statement that while serving in Vietnam he cleaned dumpsters containing blood and remains of soldiers who had been killed in action.  However, he did not state that he was directly exposed to the blood and has not alleged this duty as a possible cause of his hepatitis C.  

The Veteran's Report of Separation from the Armed Forces indicates that his military occupational specialty was in the Transportation Corps as a "movements specialist." There is no evidence whatsoever that the Veteran was trained, tasked, specially detailed, or otherwise involved in the disposition of human remains such as would be expected from a medic, mortuary services technician or memorial services specialist. The Veteran is patently not credible in his account of duty cleaning dumpsters containing blood and remains of soldiers who had been killed in action.  In Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010), the Court held that "a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions."  Thus, in Bardwell, the Court concluded that the Board had not erred in rejecting lay evidence that a veteran was exposed to gases and chemicals during service when such exposure was not documented in the personnel records.  Id.  The Court distinguished the holding in Buchanan, 451 F.3d at 1336, that lack of contemporaneous medical records is not sufficient by itself to render lay testimony not credible, as that case involved an allegation of medical symptoms during service that were not recorded in the service treatment records.  Id. at 39-40.  The Court found that Buchanan is not controlling in cases in which non-combat veterans allege that an event occurred during service unrelated to medical problems.  Id.  The Court therefore rejected the argument that "lay evidence that any event occurred must be accepted unless affirmative documentary evidence provides otherwise."  Id. at 40.  Instead such evidence must be weighed against other evidence of record, including the absence of supporting military records.  Id.

The Veteran's assertion that he cleaned dumpsters with blood and human remains in them is not consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002) (providing that when a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence).  On its face, the notion that the bodies of soldiers were put in "dumpsters" is implausible, and the Veteran has not submitted any supporting evidence for this assertion.  As noted, his service personnel records show that he served as a clerk typist and movement specialist in a transportation unit throughout his tour of duty in Vietnam.  These military occupational specialties (MOS's) are not consistent with the duty of cleaning dumpsters described by the Veteran.  The service treatment records and service personnel records do not reflect other duty assignments or otherwise support the Veteran's assertion.  See Bardwell, 24 Vet. App. at 40; see also Caluza, 7 Vet. App. at 511; Buchanan, 451 F.3d at 1336-37; 

The Veteran has not alleged, and there is no evidence otherwise suggesting, that any other risk factors for contracting hepatitis C were present during service.  Therefore, the second Shedden element has not been satisfied, as there is no credible evidence of a disease, injury, or event during active service related to the contraction of hepatitis C.  See Shedden, 381 F.3d at 1166-67.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hepatitis C must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Anemia

Primary anemia is defined as a chronic disease in 38 C.F.R. § 3.309(a).  Therefore, the provisions of subsection 3.303(b) for chronic disabilities apply, and service connection for primary anemia may be established by evidence of a continuity of symptomatology after service.  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for primary anemia may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In his October 2008 service connection claim for anemia, the Veteran stated that "[s]ince separating from [active service] I have had continued health problems such as unexplainable loss of blood."  

The VA treatment records show an initial diagnosis of anemia in August 2008 based on the results of a blood test.  It was recommended that the Veteran begin taking over-the-counter iron supplements .

The service treatment records do not reflect diagnoses of anemia or signs or symptoms indicative of anemia, including based on laboratory studies.  No abnormalities of the blood were noted at separation.  The Veteran himself has not stated that he was diagnosed with anemia during service or had problems potentially related to anemia during service.  Rather, he states that "[s]ince separating" from active service he has had problems related to anemia.  In other words, his statement indicates that the anemia did not manifest until some time after service.  In order to establish service connection on a direct basis, there must be a relevant disease, injury, or event during service to which his anemia may be related, either by way of causation or aggravation.  See Shedden, 381 F.3d at 1166-67.  The Veteran has not advanced any theories or arguments in this regard, and there is no evidence otherwise supporting a relationship to service.  A continuity of symptomatology after service cannot establish service connection in the absence of any indication that anemia or a condition related to anemia manifested during service.  Thus, the preponderance of the evidence weighs against service connection on a direct basis.  See id.; see also 38 C.F.R. § 3.303.

The Veteran also argued in his October 2008 claim that service connection for anemia is warranted on a presumptive basis for primary anemia which manifests to a compensable degree within one year of service separation.  However, he has not stated that he was diagnosed with anemia within one year of separation or even that he had symptoms of anemia during that time, and the earliest diagnosis of anemia is the August 2008 VA treatment record reflecting the results of a blood test.  The fact that anemia was diagnosed based on laboratory work indicates that it cannot be detected based on lay observation alone.  

Indeed, under 38 C.F.R. § 4.117, Diagnostic Code (DC) 7700 (2012), which sets forth the schedular criteria by which VA evaluates anemia for compensation purposes, a 10 percent rating is assigned when hemoglobin is 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.  According to Dorland's Illustrated Medical Dictionary 79, anemia is a reduction below normal in the concentration of erythrocytes or hemoglobin in the blood, measured per mm (cubed) or by volume of packed red cells per 100mL of blood.  (This definition is provided purely for definitional purposes to aid in the Board's discussion, and the purpose for which it is used, namely to show that anemia is based on laboratory findings, is already reflected in VA's rating criteria set forth in DC 7700).  See Kirwin v. Brown, 8 Vet. App. 148 (1995), Traut v. Brown, 6 Vet. App. 181 (1994)).  
 
Thus, as a lay person, the Veteran does not have the medical training or expertise to determine whether anemia manifested to a compensable degree within one year of service separation, which can only be detected through laboratory testing.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Consequently, the Veteran would have no way of knowing whether hemoglobin of 10gm/100ml or less was present within one year of active service.  Whether he had other symptoms of anemia such as weakness, easy fatigability or headaches (as reflected in the rating criteria) is not sufficient to show that anemia was actually present at the time in the absence of confirmatory laboratory findings.  Thus, the Veteran's lay statements do not constitute competent evidence of anemia within one year of service separation.

With regard to the Veteran's allegation of "unexplained loss of blood" since separation from service, this symptoms by itself would not show anemia to a compensable degree within one year of service separation, as it is not reflected in the rating criteria under DC 7700.  See 38 C.F.R. § 4.117.  Moreover, there is no competent evidence of record that anemia is manifested by unexplained loss of blood.  While not dispositive in and of itself to the Veteran's claim, the definition in Dorland's Illustrated Medical Dictionary states that anemia occurs "when the equilibrium is disturbed between blood loss (through bleeding or destruction) and blood production," there is no indication that "unexplained" blood loss-as opposed to a disequilibrium between blood loss and blood production through excessive blood loss-is a sign of anemia.  The Veteran's lay statement that anemia can be manifested by "unexplained" blood loss is not competent, as this is a determination that is too complex to be made based on lay observation alone, and is outweighed by the absence of such a symptom in VA's rating criteria with respect to showing that anemia manifested within one year of service separation to a compensable degree.  Moreover, this statement is not supported by any competent evidence, including the definition in Dorland's Medical Dictionary (which is not used as evidence against the Veteran's statement, but merely to show that it is not necessarily supported by a definition of anemia as a disequilibrium between blood loss and blood production, as a matter of logic).  Thus, the Veteran's allegation of unexplained blood loss after separation from service does not show that he had anemia or that it manifested to a compensable degree within one year of service separation.

Finally, the fact that anemia or abnormalities of the blood were not noted in service or until the August 2008 VA laboratory findings further weighs against the Veteran's contention that presumptive service connection is warranted for anemia that manifests to a compensable degree within one year of service separation, given the long period of time that has elapsed.  See Maxson, 230 F.3d at 1333.

Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for anemia must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a prostate disorder is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for anemia is denied. 


REMAND

PTSD

The Veteran's reported in-service stressor is undergoing rocket and mortar attacks while serving in Vietnam.  At the January 2013 Board hearing, the Veteran's representative stated that Cam Ranh Bay in Vietnam received at least twenty rocket and mortar attacks between December 1970 and March 1971.  He stated that these attacks could be verified in the "Department of Defense's Attacks on Airbases, The Republic of Vietnam, 1964 to 1975."

The RO previously did not have the above information to attempt verification of the Veteran's reported stressor.  On remand, the RO/AMC should attempt to verify whether there were mortar and rocket attacks in Cam Ranh Bay between December 1970 and March 1971, and whether the Veteran's unit was stationed in an area proximate to such attacks.  His service personnel records show that while serving in Vietnam he was assigned to Headquarters and Headquarters Company, Troop Command from October 19, 1970 to November 5, 1970; Company A, Troop Command from November 6, 1970 to January 27, 1971 and Headquarters and Headquarters Company, Troop Command from January 28, 1971 to October 15, 1971. 

If the RO/AMC is able to verify that the Veteran was stationed in an area proximate to mortar and rocket attacks, then he should be scheduled for a VA PTSD examination to determine whether he has PTSD as a result of this stressor. 

Skin Condition of Groin

A VA skin examination of the Veteran's groin should be provided to assess whether the Veteran has a skin condition related to active service, including in-service herbicide exposure.  Although there is no medical documentation of reports or clinical observation of a skin disorder of the groin, there is also no indication that the Veteran's groin area has been examined.  The Veteran is competent to state that he has a skin condition of the groin as such a condition can be observed by lay observation alone even if its exact diagnosis might require medical expertise.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Moreover, the absence of contemporaneous medical evidence does not itself render lay testimony not credible.  Buchanan, 451 F.3d at 1336-37.  There is also at least an indication that a skin disorder of the groin is related to service, as chloracne (or other acneform disease consistent with chloracne) and porphyria cutanea tarda have been associated with herbicide exposure and may be service-connected on a presumptive basis if diagnosed.  See 38 C.F.R. §§ 3.307, 3.309.  There service treatment records also reflect an October 1969 notation of irritation in the groin area.  Accordingly, a VA examination is warranted under McLendon, 20 Vet. App. at 83.

The Veteran was afforded a VA skin examination in November 2008, which was conducted by QTC Medical Services.  However, that examination only addressed a skin disorder of the face and neck.  Thus, on remand, a VA skin examination of the groin should be provided.

Rating of Service-Connected Pseudofolliculitis Barbae

The Veteran was last afforded a VA skin examination in November 2008.  This examination is now over four years old.  Moreover, the Veteran did not have an active rash at the time.  A new VA skin examination is therefore warranted to assess the current level of severity of the Veteran's skin disorder in accordance with the duty to assist under the VCAA.  See 38 C.F.R. § 3.327(a) (West 2002); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The claims file does not contain the Veteran's VA treatment records after August 2009.  Such records may aid in evaluating the Veteran's pseudofolliculitis barbae in the last three and a half years.  Moreover, records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Veteran's outstanding VA treatment records dating from August 2009 forward should be associated with the file.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(2)(3). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's outstanding VA treatment records from August 2009 forward and associate them with the file. 

2. The RO/AMC should attempt to verify through the Joint Services Records Research Center (JSRRC) or any other appropriate records repository whether the Veteran was stationed in Cam Ranh Bay between December 1970 and March 1971 and, to the extent possible, whether mortar and rocket attacks occurred during that period in an area proximate to where the Veteran's unit was stationed. 

The Veteran's service personnel records show that while serving in Vietnam he was assigned to Headquarters and Headquarters Company, Troop Command from October 19, 1970 to November 5, 1970; Company A, Troop Command from November 6, 1970 to January 27, 1971 and Headquarters and Headquarters Company, Troop Command from January 28, 1971 to October 15, 1971.

If the Veteran's alleged stressor cannot be verified, a memorandum making a formal finding of inability to verify the stressor should be issued for the file which sets forth the efforts made to verify the stressor.  The Veteran should also be notified of VA's inability to verify the stressor. 

In this and any other appropriate development, the RO/AMC's attention is called to 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).

3. Schedule the Veteran for a mental disorders examination, to include consideration of PTSD. ADVISE THE EXAMINER WHETHER THE VETERAN'S CLAIMED STRESSORS HAVE BEEN SUBSTANTIATED AND THE PROVISIONS OF 38 C.F.R. § 3.304(f)(3).  the following considerations will govern the examination: 

a) The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.
b) After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the likelihood that the Veteran has PTSD as a result of any verified stressor; OR ANY OTHER MENTAL DISORDER AS A RESULT OF ACTIVE SERVICE.
c) The examiner is requested to provide a complete explanation for the opinion reached, based on his or her clinical experience, medical expertise, and established medical principles.

4. The Veteran should be scheduled for a VA skin examination to determine the current level of severity of his pseudofolliculitis barbae.  The following considerations will govern the examination: 
a) The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.
b) After reviewing the claims file and examining the Veteran, the examiner should fill out as completely as possible the appropriate Disability Benefits Questionnaire (DBQ) for dermatological disorders. 

5. The Veteran should also be scheduled for a VA skin examination of the groin to determine whether he has a current skin condition in that area based on examination and his reported history.  This examination may be performed as part of the skin examination discussed in the preceding instruction.  The following considerations will govern the examination: 
a) The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.
b) After reviewing the claims file and examining the Veteran, the examiner should determine whether the Veteran has a skin disorder of the groin and, if so, identify its type or nature.  The examiner should also state whether or not the Veteran has chloracne (or other acneform disease consistent with chloracne) or porphyria cutanea tarda.  
c) To the extent possible, the examiner must determine whether a skin disorder may be present-and identify its nature or type based on the Veteran's reported symptoms-even if it has not manifested on the day of the examination given the intermittent nature of many skin disorders. 
d) If the examiner is able to determine whether the Veteran has a skin disorder of groin, the examiner should provide an opinion as to the likelihood that any diagnosed skin disorder is related to the irritation of the foreskin noted in the October 1969 service treatment record or otherwise related to active military service. 
e) The examiner is requested to provide a complete explanation for the opinion reached, based on his or her clinical experience, medical expertise, and established medical principles.

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC should readjudicate the claims of service connection for PTSD and a skin disorder of the groin, and entitlement to an initial compensable rating for pseudofolliculitis barbae on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


